ITEMID: 001-75569
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KERŽINA-KUKOVEC v. SLOVENIE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1953 and lives in Ruše.
6. On 15 January 1992 the applicant instituted denationalization proceedings in the Ruše Municipality (Občina Ruše) seeking restitution of a property previously owned by her grandmother.
On 17 April 1992 the Municipality forwarded the applicant’s claim to the Maribor Basic Court, Maribor Unit (Temeljno Sodišče v Mariboru, enota v Mariboru). The court dismissed her claim twice and declared a lack of jurisdiction in the case. However, both decisions had been quashed on appeal and the case was ultimately considered by the renamed Maribor Local Court (Okrajno Sodišče v Mariboru).
On 28 June 1994 the Convention entered into force with respect to Slovenia.
Of the four hearings held between 8 December 1994 and 27 May 1999, none was adjourned at the request of the applicant.
On 5 May 2000 the court gave a judgement dismissing the applicant’s claim.
7. On 23 May 2000 the applicant appealed to the Maribor Higher Court (Višje sodišče v Mariboru).
On 26 September 2000 the court allowed her appeal and remitted the case to the first-instance court for re-examination.
8. On 13 November 2001 the first-instance court held a hearing.
On 5 July 2002 the court found that the legal grounds for the denationalisation proceedings existed but suspended the part of the proceedings concerning the form and means of restitution until the decision concerning the legal grounds became final.
9. On 19 July 2002 the first defendant (the National Farm Land and Forest Fund, represented by the State Attorney) and on 23 August 2002 the second defendant (the Selnica ob Dravi Agricultural Cooperative) appealed against that decision to the Maribor Higher Court.
On 22 October 2002 the court allowed the appeals and remitted the case to the first-instance court for re-examination by a new judge.
10. Between 12 November 2003 and 7 November 2005 the Maribor Local Court held four hearings. A hearing scheduled for 2 March 2005 was called off on the applicant’s request.
During the proceedings, the court appointed two experts to assess the property at issue.
Between 14 January and 9 February 2005 the applicant lodged three written submissions in which she disagreed with the estimated costs for one of the expert opinions.
On 9 November 2005 the applicant lodged preliminary written submissions.
The proceedings are still pending.
11. Throughout the proceedings, the applicant lodged three requests for supervision with the President of the Maribor Local Court and three petitions with the Human Rights Ombudsman (Varuh človekovih pravic) complaining about the length of the denationalisation proceedings.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
